DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed July 16, 2021.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hoop members (claims 5, 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20200HH (figure 20H).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 11, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Patent No.: 5914548) in view of Kim (US Patent No.: 5866962).
For claim 1, Watanabe et al. disclose the claimed invention of a variable reluctance motor assembly (see column 5, lines 62-65) comprising: a casing (reference numerals 23, 24, see figure 1); a stator (reference numerals 11, 15) including a stator back (reference numeral 11), separate and distinct from the casing (reference numerals 23, 24), and stator poles (reference numeral 15, see figure 1); and a rotor (reference numeral 12) interfaced with the stator (see figure 1); wherein the casing is configured to support the stator (reference numerals 11, 15) and position the stator and rotor (reference numeral 12) relative to each other for effecting a predetermined gap between the stator and rotor (see figure 1).  Watanabe et al. however do not specifically disclose the casing having a drum structure, the stator poles mounted within the drum structure, the rotor mounted within the drum structure, and the casing including a common datum that forms a stator interface surface configured to support the stator.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the drum structure with the stator mounted within the drum structure as disclosed by Kim for the casing and stator of Watanabe et al. for predictably providing desirable configuration for facilitating further support for the stator assembly.  
For claim 3, Watanabe et al. disclose a sensor track (reference numeral 62) connected to the rotor (reference numeral 12) and a sensor (reference numeral 61) mounted to the casing so as to effect a predetermined gap between the sensor and sensor track (see figure 1), where the stator (reference numeral 15), rotor (reference numeral 12), sensor (reference numeral 61) and sensor track (reference numeral 62) are positioned relative to and depend from the casing (see figure 1).  Watanabe et al. however do not specifically disclose the sensor mounted to the casing in a predetermined position relative to the common datum, where the stator, rotor, sensor and sensor track are positioned relative to and depend from the common datum.  Kim already disclose the common datum on the casing (inner peripheral surface of casing 20, figure 3), and when applied to the casing of Watanabe et al. this would disclose the 
For claim 5, Watanabe et al. in view of Kim disclose the claimed invention except for the casing being an integral assembly formed by two or more hoop members connected to each other to form the drum structure.  Kim already disclose an integral casing structure (reference numeral 20, see figure 3), which when considered as two halves integrally and monolithically formed can be considered two hoop members connected to each other to form the drum structure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the two hoop members as disclosed by Kim for the casing of Watanabe et al. in view of Kim for predictably providing desirable configuration for facilitating further support for the stator assembly.  
For claim 6, Watanabe et al. disclose the casing including an exterior surface (exterior of casing 23, 24, see figure 1), and an interior surface (interior of casing 23, 24, see figure 1), the interior surface configured to support the stator (reference numeral 15) and position the stator and the rotor (reference numeral 12) relative to each to effect the predetermined gap between the stator and rotor (see figure 1).  Watanabe et al. however do not specifically disclose the exterior and interior surfaces forming the drum 
For claim 7, Watanabe et al. disclose the interior surface (interior of casing 23, 24, see figure 1) including a rotor interface surface (interior of components 23, 24 interacting with rotor 12, see figure 1).  Watanabe et al. however do not specifically disclose the rotor interface surface being positioned relative to the common datum so that the stator and rotor are positioned from and supported by the common datum.  Kim already discloses the common datum on the casing (inner peripheral surface of casing 20, figure 3), and when applied to the casing of Watanabe et al. this would disclose the rotor interface surface being positioned relative to the common datum so that the stator and rotor are positioned from and supported by the common datum.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the common datum as disclosed by Kim for the casing so that the rotor interface surface is positioned relative to the common datum for Watanabe et al. in 
For claim 8, Watanabe et al. disclose the casing (reference numerals 23, 24) having a sensor interface surface (peripheral surface of component 24 near sensor 61) configured to support a sensor (reference numeral 61) relative to a sensor track connected to the rotor and effect a predetermined gap between the sensor and sensor track (see figure 1).  Watanabe et al. however do not specifically disclose the drum structure including the sensor interface surface, where the sensor interface surface is positioned relative to the common datum so that the stator, rotor and sensor are positioned from and supported by the common datum.  Kim already discloses the common datum on the casing (inner peripheral surface of casing 20, figure 3) where the casing has a drum structure, and when applied to the casing of Watanabe et al. this would disclose the drum structure including the sensor interface surface, where the sensor interface surface is positioned relative to the common datum so that the stator, rotor and sensor are positioned from and supported by the common datum.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the drum structure and common datum as disclosed by Kim for the casing so that the drum structure includes the sensor interface surface for Watanabe et al. in view of Kim for predictably providing desirable configuration for facilitating further support for the stator assembly.  
For claim 9, Watanabe et al. disclose the sensor interface surface (peripheral surface of component 24 near sensor 61) being formed as a slot within the casing (see figure 1).  Watanabe et al. however do not specifically disclose the slot being within the 
For claim 11, Watanabe et al. disclose the claimed invention of a variable reluctance motor assembly (see column 5, lines 62-65) comprising: a casing (reference numerals 23, 24) having a casing structure (see figure 1); a stator (reference numerals 11, 15) including a stator back (reference numeral 11), separate and distinct from the casing (reference numerals 23, 24), and stator poles (reference numeral 15) mounted within the casing structure (see figure 1); and a rotor (reference numeral 12) mounted within the casing structure and interfaced with the stator (see figure 1); wherein the casing configured to support the stator (reference numeral 15) and position the stator and rotor (reference numeral 12) relative to each other for effecting a predetermined gap between the stator and rotor (see figure 1).  Watanabe et al. however do not specifically disclose the casing structure being a monocoque structure, and the casing including a common datum that forms a stator interface surface.  
Kim discloses a switched reluctance motor (SRM, see column 2, lines 50-55), i.e. a variable reluctance motor assembly, comprising the casing (reference numeral 20, see figure 3) with stator poles (reference numeral 50, figures 3, 6) mounted within the casing (see figure 3), i.e. the casing structure being a monocoque structure, and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the monocoque structure as disclosed by Kim for the casing and stator of Watanabe et al. for predictably providing desirable configuration for facilitating further support for the stator assembly.  
For claim 13, Watanabe et al. disclose a sensor track (reference numeral 62) connected to the rotor (reference numeral 12) and a sensor (reference numeral 61) mounted to the casing in a predetermined position so as to effect a predetermined gap between the sensor and sensor track (see figure 1).  Watanabe et al. however do not specifically disclose the sensor being mounted in a predetermined position relative to the common datum, where the stator, rotor, sensor and sensor track are positioned relative to and depend from the common datum.  Kim already disclose the common datum on the casing (inner peripheral surface of casing 20, figure 3), and when applied to the casing of Watanabe et al. this would disclose the sensor mounted to the casing in a predetermined position relative to the common datum, where the stator, rotor, sensor and sensor track are positioned relative to and depend from the common datum.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the common datum as disclosed by Kim for the casing so that the sensor would be positioned from the datum of Watanabe et al. in view of Kim for predictably providing desirable configuration for facilitating further support for the stator assembly.  

For claim 16, Watanabe et al. in view of Kim disclose the claimed invention except for the casing including an exterior surface, and an interior surface, where the exterior and interior surfaces form the monocoque structure, the interior surface including the common datum that forms the stator interface surface configured to support the stator and position the stator and the rotor relative to each to effect a predetermined gap between the stator and rotor.  Kim further discloses the casing (reference numeral 20) including an exterior surface (see figure 3), and an interior surface (see figure 3), where the exterior and interior surfaces form the monocoque structure (see figure 3), and when applied to the common datum of Watanabe et al. in view of Kim this would disclose the interior surface including the common datum that forms the stator interface surface configured to support the stator and position the stator and the rotor relative to each to effect a predetermined gap between the stator and rotor.  It would have been obvious to one of ordinary skill in the art before the effective 
For claim 17, Watanabe et al. disclose the interior surface (interior of casing 23, 24, see figure 1) including a rotor interface surface (interior of components 23, 24 interacting with rotor 12, see figure 1).  Watanabe et al. however do not specifically disclose the rotor interface surface being positioned relative to the common datum so that the stator and rotor are positioned from and supported by the common datum.  Kim already discloses the common datum on the casing (inner peripheral surface of casing 20, figure 3), and when applied to the casing of Watanabe et al. this would disclose the rotor interface surface being positioned relative to the common datum so that the stator and rotor are positioned from and supported by the common datum.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the common datum as disclosed by Kim for the casing so that the rotor interface surface is positioned relative to the common datum for Watanabe et al. in view of Kim for predictably providing desirable configuration for facilitating further support for the stator assembly.  
For claim 18, Watanabe et al. in view of Kim disclose the claimed invention except for the monocoque structure including a sensor interface surface configured to support a sensor relative to a sensor track connected to the rotor and effect a predetermined gap between the sensor and sensor track, where the sensor interface surface is positioned relative to the common datum so that the stator, rotor and sensor 
For claim 19, Watanabe et al. in view of Kim disclose the claimed invention except for the sensor interface surface being formed as a slot within the monocoque structure.  Watanabe et al. further disclose the sensor interface surface (peripheral surface of component 24 near sensor 61) being formed as a slot within the casing structure (see figure 1), and it would have been obvious to one of ordinary skill in the art .  

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. in view of Kim as applied to claims 1 and 11 above, and further in view of Hofmeister et al. (US Patent Application Pub. No.: US 2007/0183871 A1).
For claims 2 and 12, Watanabe et al. in view of Kim disclose the claimed invention except for an isolation wall supported by the stator such that the isolation wall is located in a predetermined position relative to the common datum and the rotor.  Having an isolation wall between the stator and rotor is known in the art as exhibited by Hofmeister et al. (reference numeral 520, see figure 18), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the isolation wall as disclosed by Hofmeister et al. for the stator relative to the common datum and rotor of Watanabe et al. in view of Kim for predictably providing desirable configuration for facilitating proper sealing of components.  

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. in view of Kim as applied to claims 1 and 11 above, and further in view of Jang et al. (US Patent Application Pub. No.: US 2013/0175904 A1).
For claim 4, Watanabe et al. in view of Kim disclose the claimed invention except for the casing being a monolithic member that forms the drum structure and into which 
For claim 14, Watanabe et al. in view of Kim disclose the claimed invention except for the casing being a monolithic member that forms the monocoque structure and into which slots are formed for one or more of sensors, control boards and drive connectors.  Having a monolithic member for the casing is a known skill in the art as exhibited by Jang et al. (reference numeral 60, see figure 1) which also has slots (reference numeral 61, figure 1), which when applied to the casing of Watanabe et al. in view of Kim this would provide slots for one or more of sensors, control boards and drive connectors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the monolithic member as disclosed by Jang et al. for the casing of Watanabe et al. in view of Kim for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. in view of Kim as applied to claims 9 and 19 above, and further in view of Tanimoto et al. (US Patent Application Pub. No.: US 2011/0171887 A1).
For claims 10 and 20, Watanabe et al. in view of Kim disclose the claimed invention except for the slot being configured to house the sensor and a motor control board.  Having a space to house a sensor and control board component is a known skill as exhibited by Tanimoto et al. (see figure 12, reference numerals 523, 524), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to house the sensor and motor control board as disclosed by Tanimoto et al. for the slot of Watanabe et al. in view of Kim for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ALEX W MOK/Primary Examiner, Art Unit 2834